Citation Nr: 0503128	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughter-in-law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  The veteran passed away in July 2000.  The 
appellant is the veteran's widow.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that this claim 
requires additional development.  

A March 1957 rating decision granted the veteran service 
connection for deformity of the duodenal bulb, evaluated as 
10 percent disabling.  A March 1960 rating decision 
characterized the disability as subtotal gastrectomy for 
hemorrhaging duodenal ulcer, and assigned a temporary 100 
percent evaluation under Paragraph 30, followed by a 40 
percent evaluation from February 1960.

In a November 2002 statement, a private medical doctor stated 
that he had treated the veteran prior to his death.  The 
doctor noted that during treatment the veteran had often 
talked about the psychological effects he underwent while in 
the U.S. Army during the Korean War.  The doctor expressed 
the opinion that this was a major cause of the veteran's 
alcohol dependency, which caused severe physical problems 
with gastric ulcerations, depression and ultimately his 
death.  
During a September 2004 hearing before the undersigned 
Veterans Law Judge (VLJ), sitting at the RO, the appellant 
testified that her husband had served as a tank specialist in 
Korea.  He had occasionally told her about distressing 
incidents he experienced there.  She noted that he had also 
been captured.  

The veteran's Department of Defense Form 214 provides that 
the veteran had more than two years of foreign and/or sea 
service, but does not indicate where this service occurred.  
The record before the Board does not include any of the 
veteran's service personnel records.  

In light of the foregoing, the Board concludes that the 
proper adjudication of this claim requires a determination of 
whether the veteran served in Korea.  

Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies from 
the National Personnel Records Center, or 
any other appropriate source, of the 
veteran's service personnel records, as 
well as any other administrative records 
to determine the veteran's overseas units 
of assignment.  Efforts to obtain such 
records should continue unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  Then, the RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
an SSOC, which should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




